Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent composition claims 1 and independent method claim 11 were amended to include specific dispersants selected from sodium acid pyrophosphate, sodium polysulfonates, sodium alkyl sulfosuccinate, soy lecithin, hydroxyl-functional carboxylic acid esters, salts of unsaturated polyamine amides, and lower molecular weight acidic polyesters and alkyl amine sulfonates.   While the applied prior art reference to POLAND et al (US 2017/0022109) discloses that the hydrogen sulfide scavenger composition may contain a dispersant, no specific dispersants were disclosed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 22, 2021